Citation Nr: 1701036	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a left shoulder disability.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to May 1989.

This case comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a December 2014 appeal form, the Veteran stated that he is unemployed due in part to a left shoulder disability.  In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In September 2015, the case was remanded for additional development.

When entitlement to TDIU is raised during a claim for increased rating, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore the issue of entitlement to a TDIU is part of this appeal.  


REMAND

The Veteran contends that the record supports the assignment of a rating in excess of 20 percent for a left shoulder disability as the disability is productive of significant pain which impacts his daily and vocational activities.

During his time in service, the Veteran dislocated his left shoulder.  In April 1989, the Veteran's service medical records indicated that he was unfit to continue service due to a physical disability.  

The Veteran testified on appeal that his left shoulder disability has prevented him from maintaining gainful employment.  He further stated that he has experienced difficulty in lifting his arms over his head and other tasks that are required with the work he performs.

The Veteran last received a shoulder examination in April 2016.  In November 2016 the Veteran had surgery on the left shoulder following further complaints of pain.  There are no medical reports detailing the Veteran's left shoulder surgery, or examining the left shoulder disability following the surgery.  Furthermore, there are no medical records following the April 2016 VA examination.  While that examination provides useful information, to properly adjudicate the claim for an increased rating, a more contemporary examination which takes account of the November 2016 surgery should be scheduled.

In December 2016 a request was made to obtain medical records from the Social Security Administration (SSA).  To date, there is no indication in the Veteran's file that those documents have been obtained.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records may provide information pertinent to the Veteran's claims on appeal.  Accordingly, before completing any of the development discussed in the sections below, any available disability benefits records from the SSA should be obtained.

The Board notes that a supplemental statement of the case was provided to the Veteran in July 2016 that appear incomplete or a draft.  On remand, the supplemental statement of the case should consider all evidence since the statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA any decisions and records pertinent to the Veteran's claim for SSA disability benefits, to include any medical records concerning that claim.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

2.  Contact the Veteran and request that he provide information as to all treatment for a left shoulder disability since April 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

3.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from April 2016 to present.  

4.  Then, schedule the Veteran for a VA examination which addresses the current nature and severity of a left shoulder disability.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should provide a range of left shoulder motion and should also give ranges of motion of the right shoulder.  The examiner should state whether there is any additional loss of function due to painful motion, excess motion, fatigability, incoordination, weakened motion, or on flare up.  The examiner should opine as to the impact of the left shoulder disability on the Veteran's vocational pursuits and activities of daily living.  A rationale for all opinions should be provided.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

5.  Then, readjudicate the claims, with consideration of all evidence of record since the issuance of the statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

